Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 – 20 are pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Smith), US 2019/0140919 A1.

	Regarding claim 1, Smith discloses:
A method comprising: receiving, by a first blockchain node in a first multi-access edge computing ( MEC) device and via a first base station (e.g. Smith, par. 4, 33, 35; fig. 1:130 – edge nodes w/ base stations are MEC devices), a message from a first Internet of Things ( IoT) device to a second IoT device, wherein the first MEC device is located in a first MEC network associated with the first base station (e.g. Smith, par. 35; fig. 2:210, 220 – IoT devices communicate through MECs); 
Smith discloses that IoT devices are given identities registered onto the blockchain of the MEC network (e.g. Smith, par. 74, 75).  However, Smith does not appear to explicitly state that the IoT devices are authenticated before their messages are processed by the MEC network.
However, Smith also teaches that when an IoT device sends transactions within the network, the transactions must be authenticated using the IoT device’s blockchain identity (e.g. Smith, par. 73, 75).  Thus, it would have been obvious to one of ordinary skill in the art to recognize the authentication of the IoT device using the blockchain identity before sending the IoT device’s message.
Therefore, the modification of Smith enables:
authenticating, by the first blockchain node in the first MEC device, the first IoT device using a blockchain associated with a plurality of IoT devices (e.g. Smith; 64, 68, 75);
and sending, by the first blockchain node in the first MEC device, the message to a second blockchain node in a second MEC device, wherein the second MEC device is located in a second MEC network associated with a second base station servicing the second IoT device in response to authenticating the first IoT device using the blockchain associated with the plurality of IoT devices (e.g. Smith, fig. 2:234, 232, 236; par. 35 – herein communications between IoT devices pass through MECs within different networks).

Regarding claim 2, Smith enables: 
registering an identity of the first IoT device with the blockchain (e.g. Smith, par. 74, 75); 
distributing the identity of the first IoT device to a plurality of blockchain nodes, in a plurality of MEC devices associated with the plurality of IoT devices, via the blockchain (e.g. Smith, par. 36, 63, 75); 
determining that consensus has been reached by the blockchain to add the identity of the first IoT device to the blockchain (e.g. Smith, 68, 75, 95); 
and adding the identity of the first IoT device to the blockchain (e.g. Smith, par. 75, 77). 

Regarding claim 3, Smith enables: 
wherein a consensus mechanism used by the blockchain to reach consensus includes at least one of: a Proof-of-Authority consensus process, a Proof-of-Stake consensus process, a Proof-of-Elapsed-Time consensus process, a Paxos consensus process, a Phase King consensus process, a Practical Byzantine Fault Tolerance consensus process, or a Federated Byzantine Agreement consensus process (e.g. Smith, par. 63, 95). 

 
wherein the message is signed with a private key associated with the first IoT device, wherein the blockchain includes a public key associated with the private key, and wherein the blockchain acts as a certificate authority for the public key for the first IoT device (e.g. Smith, par. 75). 

Regarding claim 5, Smith enables: 
wherein authenticating the first IoT device using the blockchain associated with the plurality of IoT devices includes: determining that the identity of the first IoT device has been recorded in the blockchain (e.g. Smith, par. 75). 

Regarding claim 6, Smith enables: 
receiving another message, wherein the other message is received from the second IoT device via the second blockchain node; and forwarding the other message to the first IoT device as an authenticated message (e.g. Smith, par. 35; fig. 2:210, 220 – IoT devices communicate to one another using a plurality of messages, i.e. a “first”, “second”, “third”…, through MECs).

Regarding claim 7, Smith enables: 
receiving another message, wherein the other message is received from a third IoT device via a third blockchain node associated with the blockchain, wherein the third blockchain node is located in a cloud center; and forwarding the other message to the first IoT device as an authenticated message (e.g. Smith, Abstract; par. 35; fig. 2:210, 
 
Regarding claim 8, Smith enables: 
receiving, by a third blockchain node in the first MEC device and via the first base station, another message from a third IoT device to a fourth IoT device; authenticating, by the third blockchain node, the third IoT device using another blockchain associated with another plurality of IoT devices; and sending, by the third blockchain node, the message to the fourth IoT device, in response to authentication the third IoT device using the other blockchain associated with the other plurality of IoT devices (e.g. Smith, Abstract; par. 33, 35; fig. 1:130, 120 - fig. 2:210, 220 – IoT devices communicate to one another, within the cloud, using a plurality of messages, i.e. a “first”, “second”, “third”…, through MECs).

Regarding claim 9, Smith enables: 
further comprising: receiving a request to register an identity of a third IoT device; determining that the third IoT device is to be registered with a default blockchain; distributing the identity of the third IoT device to another plurality of blockchain nodes, wherein the other plurality of blockchain nodes is associated with the default blockchain, via the default blockchain (e.g. Smith, par. 68, 74, 75 – a plurality of devices – first, second, third, … may be registered with the blockchain of the MEC network, i.e. “default” blockchain); determining that consensus has been reached by the default blockchain to add the identity of the third IoT device to the default blockchain; and adding the identity of the third IoT device to the default blockchain (e.g. Smith, par. 75). 

	Regarding claims 10 – 20, they are device and medium claims corresponding to the above limitations, and they are rejected for, at least, the same reasons.  Furthermore, regarding claim 10, Smith discloses a device comprising memory storing instructions and a processor (e.g. Smith, claim 1, 24).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See Notice of References Cited.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495